This case, heard by a Referee, who found for the plaintiff, and awarded damages, came to this Court on defendant’s exceptions to the overruling of his objections to the acceptance of the Referee’s findings.
The report of the evidence taken out before the Referee is incorporated in the record.
Written brief was filed by plaintiff only, and there was no oral argument.
Plaintiff sued for damages arising from a collision of automo*513biles occurring on an October afternoon in 1936, when her car, running in a northerly direction, on a straight public highway, at a point which afforded unobstructed view for some 700 feet southerly and more than 300 feet northerly, and driven at lawful speed, was hit by defendant’s car, which entered the public highway from a private road leading into the public way on plaintiff’s left-hand side.
Francis W. Sullivan, for plaintiff. Albert J. Stearns, for defendant.
The evidence clearly shows that defendant did not see plaintiff’s car until within “a second or two before they hit me,” as defendant testified. He had.no right to assume, from that cursory glance, that the approaching car was about to diverge from its course and turn in off the highway. He was negligent, in that he violated the law of the road, “The driver of a vehicle entering a public way from a private road shall yield the right of way to all vehicles approaching on such public way.” R. S., Chap. 29, Sec. 7.
The facts on the main issue are not in dispute. The findings of the Referee on the law involved are correct. Exceptions overruled.